DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 05/03/2021. This communication is considered fully responsive and sets forth below:
	
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 24 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by Uchino et al US 2017/0134976 A1.	

Regarding claims 24, Uchino et al US 2017/0134976 A1 discloses  A measurement gap configuration method for a second node, comprising receiving a configuration content of a measurement gap from a first node([0095] discuss the base station MeNB ( i.e. a first node)   configures the user apparatus UE with a measurement gap, the base station SeNB ( i.e. a second  node)   receives, from the base station MeNB, measurement gap configuration information (gap pattern, gap offset and the like) to be configured in the user apparatus UE, and holds the measurement gap configuration information), 					wherein the measurement gap is configured by the first node for a UE, and comprises at least one of a per-UE measurement gap for the UE, 								or 													a per-CC measurement gap for a component carrier corresponding to the UE [0061] discuss base station MeNB ( i.e. a first node)   performs measurement gap configuration to the user apparatus UE ( see also[0172]) , wherein the measurement gap is defined for each CC(see[0005], [0112]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.		3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.												Claims 1,4-5,8-15, 45 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al US 2017/0134976 A1in view of Huang et al. US 2015/0327322 A1

Regarding claims 1, Uchino et al US 2017/0134976 A1 discloses A measurement gap configuration method for a first node, comprising configuring a measurement gap for a User Equipment (UE) )([0061] discuss  the base station MeNB ( i.e. a first node)   performs measurement gap configuration to the user apparatus UE ( see also[0172]) ,
wherein the measurement gap comprises at least one of a per-UE measurement gap for the UE or a per-CC measurement gap for a component carrier corresponding to the UE [0061] base station MeNB (i.e. a first node)   performs measurement gap configuration to the user apparatus UE ( see also[0172]) , wherein the measurement gap is defined for each CC(see[0005], [0112]).
Uchino does not explicitly disclose wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises 
acquiring request information about the measurement gap from a second node; and       subsequent to configuring the measurement gap for the UE, 
the measurement gap configuration method further comprises transmitting a configuration content of the measurement gap to the second node; 
wherein the request information comprises at least one of a configuration request or a configuration policy.  
However, Huang et al. US 2015/0327322 discloses  wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises acquiring request information about the measurement gap from a second node( [0031]-[0040] discuss  the SeNB( i.e a second node)   transmits The message at 208 to the MeNB( i.e a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208comprising the SFN of the SCG, and     
subsequent to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting a configuration content of the measurement gap to the second node( fig. 2steps 208.212 and 216.[0031]-[0040]discuss MeNB 108  determine the measurement gap offset based on the information receive from senb in step 208 and transmits the measurement gap offset  to senb in an aligned DRX/measurement gap with MCG message. in step 216),
[0031] discuss the SeNB( i.e a second node)   transmits The message at 208 to the MeNB( i.e a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208comprising the SFN of the SCG),  or   a configuration policy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises acquiring request information about the measurement gap from a second node( fig.2; and       subsequent to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting a configuration content of the measurement gap to the second node; wherein the request information comprises at least one of a configuration request or a configuration policy into  Uchino teaching, in order to facilitate alignment of measurement gaps of the MCG and SCG(see[0020]).
Regarding claims 45, Uchino et al US 2017/0134976 A1 discloses A measurement gap configuration method for a UE, comprising receiving a measurement gap configured by a first node and/or a second node( see fig.6 step s101 and [0061] discuss the base station MeNB( i.e. a first node)  (it may be the base station SeNB ( i.e. a second  node))    performs measurement gap configuration to the user apparatus UE and transmits the measurement gap configuration  to the UE ( see also[0172]), 
wherein the measurement gap comprises at least one of a per-UE measurement gap for the UE, or 													a per-CC measurement gap for a component carrier corresponding to the UE [0061] base station MeNB ( i.e. a first node)   performs measurement gap configuration to the user apparatus UE ( see also[0172]) , wherein the measurement gap is defined for each CC(see[0005]).
Uchino does not explicitly disclose wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises 
acquiring request information about the measurement gap from a second node( fig.2; and       subsequent to configuring the measurement gap for the UE, 
the measurement gap configuration method further comprises transmitting a configuration content of the measurement gap to the second node; 
wherein the request information comprises at least one of a configuration request or a configuration policy.  
However, Huang et al. US 2015/0327322 discloses wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises 
acquiring request information about the measurement gap from a second node( [0031] discuss  the SeNB( i.e a second node)   transmits The message at 208 to the MeNB( i.e a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208comprising the SFN of the SCG, and     subsequent to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting a configuration content of the measurement gap to the second node( fig. 2steps 208.212 and 216,[0031]-[0040]discuss MeNB 108  determine the measurement gap offset based on the information receive from senb in step 208 and transmits the measurement gap offset  to senb in an aligned DRX/measurement gap with MCG message. in step 216),
[0031] discuss the SeNB( i.e a second node)   transmits The message at 208 to the MeNB( i.e a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208comprising the SFN of the SCG),  or   a configuration policy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises acquiring request information about the measurement gap from a second node( fig.2; and       subsequent to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting a configuration content of the measurement gap to the second node; wherein the request information comprises at least one of a configuration request or a configuration policy into  Uchino teaching, in order to facilitate alignment of measurement gaps of the MCG and SCG(see[0020]).
Regarding claim 4, the combination Uchino and  Huang discloses all features with respect to claim1.
Uchino does not explicitly discloses receiving a configuration content of the measurement gap from a second node.
However, Huang et al. US 2015/0327322 A1discloses receiving a configuration content of the measurement gap from a second node. [0031] discuss  the SeNB( i.e a second node)   transmits The message at 208 to the MeNB( i.e a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208comprising the SFN of the SCG.

Regarding claim 5, the combination of Uchino and Huang discloses all features with respect to claim4.
Uchino discloses wherein the receiving a configuration content of the measurement gap from a second node comprises: receiving the configuration content of the measurement gap from the second node via the X2 interface [0060] wherein Communication is available between the base station MeNB and the base station SeNB by an X2 interface or the S1 interface for the OAM architecture; or
receiving the configuration content of the measurement gap forwarded by the UE and transmitted by the second node.
Regarding claim 8, the combination of Uchino and Huang discloses all features with respect to claim 1,
Uchino further discloses wherein the acquiring the request information about the measurement gap from the second node comprises: receiving the request information about the measurement gap from the second node via the X2interface [0060] discuss wherein Communication is available between the base station MeNB and the base station SeNB by an X2 interface or the S1 interface for the OAM architecture; or receiving the request information about the measurement gap forwarded by the UE and transmitted by the second node.

Regarding claim 9, the combination of Uchino and Huang discloses all features with respect to claim 1.
Uchino does not explicitly discloses wherein the configuring the measurement gap for the UE comprises configuring the measurement gap for the UE in accordance with the request information, and 
the measurement gap comprises at least one of a per-UE measurement gap for the UE, a measurement gap corresponding to the first node, or a measurement gap corresponding to the second nodeHowever, Huang et al. US 2015/0327322 A1discloses wherein the configuring the measurement gap for the UE comprises configuring the measurement gap for the UE in accordance with the request information( fig. 2steps 208.212 and 216.[0031]-[0040]discuss MeNB 108  exchange the measurement gap offset  with senb in step 216 based on the information receive from senb in step 208  ), and 
the measurement gap comprises at least one of a per-UE measurement gap for the UE, a measurement gap corresponding to the first node (fig.2 step 220 and[0041] the MeNB  transmits an indication of the DRX or measurement gap of the MCG to the UE . ), or a measurement gap corresponding to the second node(see fig. 2 step 224,[0043] the SeNB transmits an indication of the DRX or measurement gap of the SCG to the UE ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, wherein the configuring the measurement gap for the UE comprises configuring the measurement gap for the UE in accordance with the request information, and the measurement gap comprises at least one of a per-UE measurement gap for the UE, a measurement gap corresponding to the first node, or a 

Regarding claim 10, the combination of Uchino and Huang discloses all features with respect to claim9.
Uchino discloses  transmitting the configuration content of the measurement gap corresponding to the second node to the second node([0095] discuss the base station MeNB( i.e a first node)   configures the user apparatus UE with a measurement gap, the base station SeNB( i.e a second  node)   receives, from the base station MeNB, measurement gap configuration information (gap pattern, gap offset and the like) to be configured in the user apparatus UE, and holds the measurement gap configuration information

Regarding claim 11 , the combination of Uchino and Huang discloses all features with respect to claim1.
Uchino does not disclose wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to the second node in accordance with the request information.
Huang  discloses wherein subsequent to acquiring the request information about the measurement gap from the second node( fig.2 step 208 and [0031] discuss  the SeNB( i.e. a second node)   transmits The message at 208 to the MeNB( i.e. a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208comprising the SFN of the SCG), 	 fig. 2steps 208.212 and 216.[0031]-[0040]discuss MeNB 108  exchange the measurement gap offset  with senb in step 216 based on the information receive from senb in step 208  ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to the second node in accordance with the request information into  Uchino teaching, in order to facilitate alignment of measurement gaps of the MCG and SCG(see[0020]).
Regarding claim 12,  the combination of  Uchino  and Huang  discloses all features with respect to claim11.
Uchino does not disclose wherein subsequent to determining the configuration content of the measurement gap corresponding to the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node to the second node.						Huang discloses wherein subsequent to determining the configuration content of the measurement gap corresponding to the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node to the second node ( fig. 2steps.212 and 216.[0032]-[0040]discuss MeNB 108  determines the measurement gap offset in step 212and and aligns a DRX or  transmits the measurement gap offset  to senb in an aligned DRX/measurement gap with MCG message. in step 216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, wherein subsequent to determining the configuration content of the measurement gap corresponding to the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node to the second node into  Uchino teaching, in order to facilitate alignment of measurement gaps of the MCG and SCG(see[0020]).
Regarding claim 13, the combination of Uchino and Huang  discloses all the features  with respect to claim 11. 
  Uchino further discloses wherein the measurement gap configured by the first node for the UE is a measurement gap corresponding to the first node ([0174] discuss the UE receives the measurement gap, wherein the measurement gap is for the measurement gap of the MCG, and the SCG).
Regarding claim 14, the combination of Uchino and Huang discloses all features with respect to claim1.
Uchino does not disclose wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to each of the first node and the second node in accordance with the request information.
[0031] discuss  the SeNB( i.e. a second node)   transmits The message at 208 to the MeNB( i.e. a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208comprising the SFN of the SCG), the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to each of the first node and the second node in accordance with the request information( fig. 2steps 208.212 and 216.[0031]-[0040]discuss MeNB 108  exchange the measurement gap offset  with senb in step 216 based on the information receive from senb in step 208  ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to each of the first node and the second node in accordance with the request information into  Uchino teaching, in order to facilitate alignment of measurement gaps of the MCG and SCG(see[0020]).
Regarding claim 15, the combination of Uchino and Huang discloses all features with respect to claim 14.
Uchino does not disclose wherein subsequent to determining the configuration content of the measurement gap corresponding to each of the first node and the second node, the measurement gap configuration method further comprises transmitting the configuration content 
 Huang discloses wherein subsequent to determining the configuration content of the measurement gap corresponding to each of the first node and the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to each of the first node and the second node to the second node ( fig. 2steps.212 and 216.[0032]-[0040]discuss MeNB 108  determines the measurement gap offset in step 212 and aligns a DRX or measurement gap of the SCG with a DRX or measurement gap of the MCG and  transmits the measurement gap offset  to senb in an aligned DRX/measurement gap with MCG message. in step 216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, wherein subsequent to determining the configuration content of the measurement gap corresponding to each of the first node and the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to each of the first node and the second node to the second node into  Uchino teaching, in order to facilitate alignment of measurement gaps of the MCG and SCG(see[0020]).

Regarding claim 107, the combination of  Uchino  and Huang discloses  A first node, comprising a processor, a memory, and a network access program stored in the memory and executed by the processor, wherein the processor is configured to execute the network access program so as to implement the measurement gap configuration method according to any one of claim1 (see Uchino [0215]The functional configuration of the base station described in the present embodiment may be realized, in the base station eNB including a CPU and a memory, by executing a program by the CPU (processor).

Claims 2,3,6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al US 2017/0134976 A1in view of Huang et al. US 2015/0327322 A1 in view of YIU et al US 20180006774 A1

Regarding claim 2, the combination of Uchino and Huang discloses all features with respect to claim 1.
The combination of Uchino and Huang does not explicitly disclose wherein the configuring the measurement gap for the UE comprises: 
acquiring measurement gap configuration-related information reported by the UE or transmitted by the second node; and 
configuring the measurement gap for the UE in accordance with the measurement gap configuration-related information, 
wherein the measurement gap configuration-related information comprises a measurement gap required by the UE and/or a measurement gap supported by UE capability.  
However, YIU et al US 2018 / 0006774 A1 discloses wherein the configuring the measurement gap for the UE comprises: 
acquiring measurement gap configuration-related information reported by the UE( see fig. 4, step 412, [0023] discuss the UE 110 may respond with the preferred measurement gap configuration “CA specific MG response” )or transmitted by the second node; and 
 see fig.4 step 414 and [0023] discuss the network 100 sends a message including at least a “CA specific measurement gap configuration” 414 IE to the UE 110. , 
wherein the measurement gap configuration-related information comprises a measurement gap required by the UE ( see fig. 4, step 412, [0023] discuss the UE 110 may respond with the preferred measurement gap configuration “CA specific MG response” ) and/or a measurement gap supported by UE capability.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate YIU ‘s teaching, wherein the configuring the measurement gap for the UE comprises: acquiring measurement gap configuration-related information reported by the UE or transmitted by the second node; and configuring the measurement gap for the UE in accordance with the measurement gap configuration-related information, wherein the measurement gap configuration-related information comprises a measurement gap required by the UE and/or a measurement gap supported by UE capability into  the combination  Uchino and Huang’s teaching, in order to achieve different and resource-efficient measurement patterns for carrier aggregation (CA) ( see[0019]).

Regarding claim 3, the combination of Uchino, Huang and  YIU  discloses all the features with respect to claim 2.
 Uchino  further discloses wherein the transmitting a configuration content of the measurement gap to a second node comprises: transmitting the configuration content of the measurement gap to the second node via an X2 interface[0095] discuss  the base station SeNB (i.e. a second node)  receives measurement gap configuration information, from the base station MeNB( i.e a first node)  ,  wherein Communication is available between the base station MeNB and the base station SeNB by an X2 interface or an S1 interface for Operation, Administration and Maintenance (OAM) architecture; or transmitting the configuration content of the measurement gap to the UE, so that the UE reports the configuration content of the measurement gap to the second node.
Regarding claim 6, 1he combination of Uchino, Huang and YIU  discloses all the features with respect to claim 2.
 Uchino further discloses wherein the configuration content of the measurement gap comprises at least one of a configuration content of the per-UE measurement gap for the UE, 
a configuration content of the measurement gap corresponding to the first node  [0110]measurement gap common to the MeNB (i.e. first node)and the SeNB(i.e. second node) , or 
a configuration content of the measurement gap corresponding to the second node[0110]measurement gap common to the MeNB (i.e. first node)and the SeNB(i.e. second node); 
the configuration content of the measurement gap corresponding to the first node comprises at least one of a configuration content of a per-CG measurement gap for each cell group corresponding to the UE  ([0174] discuss the UE receives the measurement gap, wherein the measurement gap is for the measurement gap of the MCG, and  the SCG), or 
a configuration content of a per-CC measurement gap for a component carrier corresponding to the UE; and 
the configuration content of the measurement gap corresponding to the second node comprises at least one of a configuration content of a per-CG measurement gap for each cell group ([0174] discuss the UE receives the measurement gap, wherein the measurement gap is for the measurement gap of the MCG, and  the SCG), or 
a configuration content of a per-CC measurement gap for a component carrier corresponding to the UE.
Regarding claim 19, the combination of Uchino, and Huang   discloses all the features with respect to claim 1.
The combination of Uchino, and Huang does not  disclose					wherein subsequent to acquiring the measurement gap configuration- related information reported by the UE,												 the measurement gap configuration method further comprises transmitting measurement gap configuration-related information corresponding to the first node and/or measurement gap configuration-related information corresponding to the second node in the measurement gap configuration-related information to the second node; or 						wherein subsequent to configuring the measurement gap for the UE in accordance with the measurement gap configuration-related information, 						the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node and/or the configuration content of the measurement gaps corresponding to the first node and the second node respectively to the second node; or 							wherein when the measurement gap configuration-related information is reported by the UE, 
the acquiring the measurement gap configuration-related information reported by the UE comprises 											
However, YIU et al US 2018 / 0006774 A1 discloses
wherein subsequent to acquiring the measurement gap configuration- related information reported by the UE, the measurement gap configuration method further comprises transmitting measurement gap configuration-related information corresponding to the first node( see fig. 4, steps 412 and 414, [0023] discuss the UE 110 may respond with the preferred measurement gap configuration “CA specific MG response”, and  the network 100 sends a message including at least a “CA specific measurement gap configuration” 414 IE to the UE 110. )  and/or measurement gap configuration-related information corresponding to the second node in the measurement gap configuration-related information to the second node  ; or 				wherein subsequent to configuring the measurement gap for the UE in accordance with the measurement gap configuration-related information, 						the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node and/or the configuration content of the measurement gaps corresponding to the first node and the second or 							wherein when the measurement gap configuration-related information is reported by the UE, 
the acquiring the measurement gap configuration-related information reported by the UE comprises 												acquiring the measurement gap configuration-related information reported by the UE from a predetermined target message or an auxiliary message transmitted by the UE, and 			the predetermined target message comprises a Radio Resource Control (RRC) message or a capability report message; or 								wherein prior to acquiring the measurement gap configuration-related information reported by the UE, the measurement gap configuration method further comprises transmitting indication information to the UE, and 								the indication information is used to indicate whether the measurement gap configuration-related information is allowed to be reported.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate YIU ‘s teaching, wherein subsequent to acquiring the measurement gap configuration- related information reported by the UE, the measurement gap configuration method further comprises transmitting measurement gap configuration-related information corresponding to the first node into  the combination  Uchino and Huang’s teaching, in order to achieve different and resource-efficient measurement patterns for carrier aggregation (CA) ( see[0019]) .
Response to Remarks/Arguments
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELTIF AJID/               Examiner, Art Unit 2478                          

/KODZOVI ACOLATSE/             Primary Examiner, Art Unit 2478